              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 1 of 17




                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF PUERTO RICO

STEADFAST INSURANCE COMPANY and
ZURICH AMERICAN INSURANCE
COMPANY,

                      Plaintiffs,
                                                             CASE NO. 20-1665
         v.


BANCO SANTANDER, S.A., SANTANDER
BANCORP, BANCO SANTANDER PUERTO
RICO, SANTANDER SECURITIES LLC,
SANTANDER ASSET MANAGEMENT, LLC,
SANTANDER HOLDINGS USA, INC.,

                      Defendants.


                                             COMPLAINT

TO THE HONORABLE COURT

         COME NOW Plaintiffs Steadfast Insurance Company (“Steadfast”) and Zurich American

Insurance Company (“Zurich American”) (Steadfast and Zurich American are collectively

referred to as “Zurich”), by and through its undersigned attorneys, allege as follows:


                                         NATURE OF ACTION


         1.        This is an insurance coverage action to adjudicate the rights, duties, and

obligations of the parties under various insurance policies issued by Zurich to defendant

Santander Bancorp and its affiliated entities with respect to a series of underlying lawsuits and

proceedings arising out of the underwriting and sale by Santander of closed-end mutual funds

and government bonds issued by Puerto Rico.

         2.        Beginning in approximately December 2013, Santander was named in at least 750

Financial Industry Regulatory Authority (“FINRA”) arbitrations, two class-action lawsuits, and a

4835-3788-2578.3
              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 2 of 17




FINRA regulatory matter that resulted in an Assignment, Waiver and Consent (“AWC”).

Defendants submitted these matters for coverage to Zurich under one or more insurance policies

issued by Zurich.

         3.        While these matters were filed over a period of years, Zurich determined that all

of the matters involved the same Wrongful Acts and/or Interrelated Wrongful Acts, as defined in

the applicable insurance policy issued by Zurich, and were thus a single Claim and single Loss

subject to coverage under the policy in effect at the time the first Claim was made against one of

the defendants in 2013. Zurich has paid the full limit of liability under that applicable policy,

$15 million, in connection with the defense of certain of the matters submitted for coverage.

         4.        Not satisfied, defendants disputed Zurich’s coverage position and sought coverage

under multiple policies issued by Zurich to defendants in subsequent years, despite the fact that

all of the matters submitted involved the same Wrongful Acts and/or Interrelated Wrongful Acts

under the clear language of the applicable policy and the subsequent insurance policies thus

provided no coverage for these matters.

         5.        Zurich now seeks a declaration from this Court that all of the FINRA arbitrations,

the class action lawsuits and the AWC are a single Claim and single Loss subject to a single limit

of liability and that Zurich has satisfied its obligations to defendants by paying the full $15

million limit of liability under the policy in effect at the time that the Claim was first made.




                                                    2
4835-3788-2578.3
              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 3 of 17




                                                 PARTIES


         6.        Plaintiff Steadfast is an Illinois corporation with its principal place of business in

Schaumburg, Illinois.

         7.        Plaintiff Zurich American is a New York corporation with its principal place of

business in Schaumburg, Illinois.

         8.        Upon information and belief, defendant Banco Santander, S.A. (“BSSA”) is a

global financial services company organized under the laws of the Kingdom of Spain with its

principal place of business in Madrid, Spain.

         9.        Upon information and belief, defendant Santander BanCorp (“BanCorp”) was at

all relevant times a wholly-owned subsidiary of BSSA and incorporated under the laws of the

Commonwealth of Puerto Rico and has its principal place of business in Guaynabo, Puerto Rico.

         10.       Upon information and belief, defendant Banco Santander Puerto Rico (“BSPR”)

is a wholly-owned subsidiary of BanCorp and an indirect subsidiary of BSSA and is a Puerto

Rico chartered commercial bank with its principal offices in Hato Rey, Puerto Rico.

         11.       Upon information and belief, defendant Santander Securities LLC (“SSLLC”) is a

wholly-owned subsidiary of BanCorp and an indirect subsidiary of BSSA and is organized as a

limited liability company under the laws of the Commonwealth of Puerto Rico and has its

principal place of business in San Juan, Puerto Rico.

         12.       Upon information and belief, defendant Santander Asset Management, LLC

(“SAM”) is a wholly-owned subsidiary of SAM Investment Holdings Limited. Upon

information and belief, BSSA indirectly owns 50% of SAM Investment Holdings Limited. Upon

information and belief, SAM Investment Holdings Limited is a corporation organized under the

laws of Jersey, a British Crown Dependency, with its principal place of business in Boadilla del


                                                      3
4835-3788-2578.3
            Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 4 of 17




Monte, Spain. Upon information and belief, SAM is a limited liability company under the laws

of the Commonwealth of Puerto Rico and has its principal offices in Guaynabo, Puerto Rico.

         13.       Upon information and belief, defendant Santander Holdings USA, Inc.

(“SHUSA”) is a wholly owned subsidiary of BSSA and is a corporation organized under the

laws of the Commonwealth of Virginia and has a principal place of business in Boston,

Massachusetts.

         14.       BSSA, BanCorp, BSPR, SSLLC, SAM and SHUSA are collectively referred to as

the “Santander Defendants.”

                                    JURISDICTION AND VENUE


         15.       This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §

1332(a)(1), in that the dispute is between citizens of different states. Steadfast is incorporated

and has its principal place of business in Illinois. Zurich is incorporated in New York and has its

principal place of business in Illinois. BSSA is incorporated and has its principal place of

business in Spain. BanCorp is incorporated and has its principal place of business in Puerto

Rico. BSPR is organized and has its principal place of business in Puerto Rico. SSLLC is

organized and has its principal place of business in Puerto Rico, and the sole member of SSLLC

is BanCorp, which is a citizen of Puerto Rico for jurisdictional purposes. SAM is a limited

liability company organized and having its principal place of business in Puerto Rico, and the

sole member of SAM is SAM Investment Holdings Limited, which is organized under the laws

of Jersey, a British Crown Dependency, with a principal place of business in Boadilla del Monte,

Spain. SHUSA is incorporated in Virginia and has a principal place of Massachusetts. There is

thus complete diversity of citizenship between Plaintiffs and Defendants.

         16.       The amount in controversy exceeds $75,000 exclusive of interest and costs.


                                                     4
4835-3788-2578.3
              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 5 of 17




         17.       Venue is proper in this district, either pursuant to 28 U.S.C. § 1391(b)(1) because

defendants BanCorp, BSPR, SSLLC and SAM reside in this District or 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred here.

                                     FACTUAL ALLEGATIONS


A.       The Underlying Matters
         1.        The FINRA Arbitrations
         18.       On or about December 10, 2013, claimant Jose Perez filed a FINRA arbitration

against Santander Securities and other entities unrelated to the Santander Defendants entitled

Jose D. Aponte Perez v. Santander Securities LLC, et al., FINRA Case No. 13-03579 (the “Perez

Action”). The Perez Action alleged that respondents, including SSLLC, over-concentrated his

investment funds in unsuitable Puerto Rico municipal bonds and proprietary closed-end funds

(“CEF”s) while misrepresenting the true nature of the risk involved, which ultimately resulted in

significant losses.

         19.       Following the filing of the Perez Action, approximately 750 additional FINRA

arbitrations (collectively with the Perez Action the “FINRA Arbitrations”) were filed against

SSLLC by residents of Puerto Rico who allege that they incurred losses due to the over-

concentration in and unsuitability of investments marketed and sold by SSLLC.

         20.       Generally, the claimants in the FINRA Arbitrations consist of retired residents of

Puerto Rico, groups of family members, and family-owned businesses, who allegedly sought to

invest in low-risk conservative investments that would provide a modest income. Claimants

alleged that financial advisors at SSLLC (and other respondents) marketed and sold them

investments in Puerto Rico government bonds and SSLLC’s proprietary “First Puerto Rico”

CEFs. Many of the statements of claim asserted that the bonds and funds were marketed as



                                                    5
4835-3788-2578.3
            Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 6 of 17




“guaranteed” by the Puerto Rico or U.S. government. Many claimants also contended that they

were encouraged to invest their entire portfolio in the subject securities and to take out margin

loans on their holdings, which allegedly further increased the risk and impact of their loss.

         21.       Claimants further alleged that they were not fully apprised of the illiquidity of the

CEFs. Because the First Puerto Rico CEFs could only be sold to residents of Puerto Rico, the

market for these securities was limited and volatile. The secondary market for claimants’ shares

relied exclusively on local residents located by SSLLC or SSLLC itself when it wished to buy

back shares for its own inventory. Adding to the illiquidity, the CEFs were only traded on a

single day each week.

         22.       Claimants in the FINRA Arbitrations contended that the worrisome economic

situation in Puerto Rico made it foreseeable that the quality and creditworthiness of Puerto Rico

bonds would degrade. According to the claimants, political events, fallout from the Puerto Rico

recession and worldwide economic downturn, high unemployment, pervasive crime, the

shrinking economy, increasing government debt, and decisions by the Puerto Rico government

with respect to its tax code and spending made the Puerto Rico economy unstable and bound to

crash. Claimants alleged that SSLLC should have known that the value of Puerto Rico bonds,

and in turn, the assets of the CEFs that were highly invested in those bonds, would reduce

substantially and eventually drive the price to near zero or “junk” status.

         23.       In mid-2012, analysts allegedly were beginning to warn of red flags in the Puerto

Rico bond market and cautioned investors to limit their portfolio exposure. Eventually, Moody’s

downgraded Puerto Rico’s credit rating in December 2012 and Fitch followed suit in March

2013. In June 2013, Standard & Poor’s allegedly named Puerto Rico the worst-performing state




                                                     6
4835-3788-2578.3
              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 7 of 17




or territory in the municipal bond market that month. In 2013, Puerto Rico bonds allegedly had

their worst year in a decade.

         24.       With the crash of the Puerto Rico economy, claimants’ investments suffered

significant losses or were entirely depleted. In some cases, claimants contended that prior to the

crash they instructed their financial advisor to reduce their exposure to Puerto Rico government

bonds, but that their financial advisor instead ignored or increased their holdings.

         25.       The FINRA Arbitrations generally contended that the claimants were

unsophisticated investors who relied on the experience of their financial advisors at SSLLC, and

that SSLLC served in a fiduciary role or operated the claimants’ accounts with “de facto

practical and functional discretionary control” due to the amount of trust they placed in their

financial advisor. SSLLC allegedly failed to diversify claimants’ investments in violation of “one

of the fundamental and basic tenets of prudent investing.”

         2.        The AWC
         26.       On or about September 18, 2015, SSLLC signed a Letter of Acceptance, Waiver

and Consent with FINRA (the “AWC”).

         27.       The AWC generally involved SSLLC’s: (1) failure to have in place reasonably

designed supervisory systems and procedures relating to sales of Puerto Rico municipal bonds to

Puerto Rican customers; (2) lack of adequate systems and procedures to monitor for the

appropriate use of margin in connection with the purchase of the bonds or to monitor for

potentially over-concentrated positions in the bonds and Puerto Rico closed-end funds; and (3)

failure, during the period of October 2010 through April 2014, to have in place adequate systems

and procedures governing transactions in Puerto Rico employee brokerage accounts.




                                                   7
4835-3788-2578.3
              Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 8 of 17




         28.       According to the AWC, during the period December 2012 through October 2013,

SSLLC solicited its Puerto Rico customers to purchase approximately $180 million in Puerto

Rico municipal bonds and over $101 million in Puerto Rico CEFs.

         29.       The AWC concluded that Santander Securities violated the National Association

of Securities Dealers (“NASD”) Conduct Rules 3010(a) and 3010(b), FINRA Rule 2010, and

Municipal Securities Rulemaking Board (“MSRB”) Rule G-27 by failing to outline steps for its

brokers or supervisors to put systems or procedures in place to ensure that they would assess the

impact of concentrated positions in Puerto Rico municipal bonds and Puerto Rico CEFs on its

Puerto Rico customers and thereby determine whether new purchases were suitable in light of

the existing positions. The AWC also found that SSLLC did not have guidelines for its

employees concerning the appropriate use of margin prior to the execution of additional

purchases of Puerto Rico municipal bonds.

         3.        The Class Actions
         30.       On or about September 12, 2016, a putative class-action lawsuit was filed in the

Court of First Instance in the Superior Court of San Juan, Puerto Rico entitled Dionisio Trigo-

Gonzalez, et al. v. Banco Santander, S.A., et al. (the “Trigo-Gonzalez Action”).

         31.       The plaintiffs filed the Trigo-Gonzalez Action purportedly on behalf of a class

consisting of all persons who were clients of the named Santander parties and invested in the

identified CEFs during the Class Period of March 1, 2012 to the filing of the action and were

damaged as a result of the alleged misconduct of the defendants.

         32.       The Santander parties named in the Trigo-Gonzalez Action allegedly sold the

CEFs to retail clients as safe, secure and conservative investments, even though they knew that

the majority of the CEFs’ investments were in Puerto Rico debt in the form of some of the

riskiest government-backed securities. It was also alleged that the defendants knew that contrary

                                                    8
4835-3788-2578.3
            Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 9 of 17




to their investment objective to preserve shareholder capital, the CEFs engaged in a speculative,

highly-leveraged investment program that magnified the risk of loss of capital and accelerated

investor losses.

         33.       The Trigo-Gonzalez Action also alleged that although the CEFs were marketed as

being designed primarily and were suitable for long-term investors in Puerto Rico, the

defendants allegedly did not comply with their contractual and fiduciary obligations to ensure

that the CEFs were safe and suitable investments. Instead, the defendants loaded the CEFs with

the high-risk bonds they underwrote and improperly concentrated the CEFs’ assets in bonds of a

single issuer rather than diversifying across debt and equity instruments. The defendants also

allegedly solicited clients to invest in risky CEFs without regard to their individual

circumstances or risk tolerance.

         34.       In support of its allegations and claims, the plaintiffs in the Trigo-Gonzalez

Action specifically referenced the admissions made by SSLLC in the AWC.

         35.       On or about October 12, 2017, a putative class-action lawsuit was filed in the

United States District Court for the District of Puerto Rico entitled Jorge Ponsa-Rabell and

Carina Perez-Cisneros Armenteros v. Santander Securities, L.L.C. (the “Ponsa-Rabell Action”).

         36.       The Ponsa-Rabell Action was purportedly filed on behalf of a class consisting of

all persons who purchased $180 million worth of Puerto Rico Mutual Bonds and $101 million

worth of Puerto Rico Closed End Funds during the Class Period of December 2012 through

October 2013.

         37.       The Ponsa-Rabell Action generally alleged that the defendants breached fiduciary

and contractual duties by investing the plaintiffs in high risk Puerto Rico government bonds

directly and through CEFs while misrepresenting the true nature of the risks involved, including



                                                     9
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 10 of 17




allegations that the defendants devised a scheme to defraud investors by either: (i) instructing its

financial advisors to omit material facts to the plaintiffs and putative class members; or (ii)

concealing material facts from its financial advisors to prevent their disclosure to the plaintiffs

and putative class members.

         38.       The FINRA Arbitrations, AWC, Trigo-Gonzalez Action and Ponsa-Rabell Action

are collectively referred to herein as the “FINRA Matters.”

B.       The Insurance Policies

         39.       Steadfast issued to BanCorp and its Subsidiaries a Bankers Professional Liability

Policy bearing policy number IPR 4359124-05 (the “2013-2014 BanCorp Policy”) effective for

the period July 1, 2013 to July 1, 2014 (the “2013-2014 Policy Period”). The 2013-2014

BanCorp Policy provides a $15 million aggregate Limit of Liability, inclusive of any Defense

Costs, subject to a retention of $500,000 each “Loss.”

         40.       The 2013-2014 BanCorp Policy was renewed by Steadfast for the Policy Periods:

July 1, 2014 to July 1, 2015; July 1, 2015 to July 1, 2016; July 1, 2016 to July 1, 2017; and July

1, 2017 to July 1, 2018. The renewals of the 2013-2014 Policy for these subsequent Policy

Periods are collectively referred to as the “BanCorp Renewal Policies.”

         41.       Zurich American issued to SHUSA a Bankers Professional Liability Policy

bearing policy number IPR 4359114-07 effective for the 2016-2017 Policy Period (the “SHUSA

Policy”). The SHUSA Policy provides a $25 million aggregate Limit of Liability, inclusive of

Defense Costs, and sublimits of $1 million for each and every “Claim” made against SSLLC for

a “Wrongful Act” in connection with the rendering of or failure to render “Broker Services”, and

$15 million for all “Loss” on account of all “Claims” made against SSLLC. The SUHSA Policy

is subject to a retention of $5 million for each “Loss” as a result of any “Claim” first made



                                                   10
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 11 of 17




against an “Insured” other than SSLLC or Santander Investment Securities Inc., NY (“SIS”) and

a retention of $500,000 each “Loss” as a result of any “Claim” first made against SSLLC or SIS.

         42.       Zurich American issued to Banco Santander, S.A., New York Branch (“Banco

NY”) a Bankers Professional Liability Policy bearing policy number IPR 4359112-07 effective

for the Policy Period (the “Banco NY Policy”). The Banco NY Policy provides a $2 million

aggregate Limit of Liability, inclusive of Defense Costs, subject to a $100,000 retention for each

“Loss.”

         43.       The 2013-2014 BanCorp Policy, the BanCorp Renewal Policies, the SHUSA

Policy and the Banco NY Policy are collectively referred to as the “Zurich Policies.”

C.       Santander’s Submission of the FINRA Matters and the Coverage Dispute
         44.       The Santander Defendants submitted the FINRA Arbitrations, the AWC and the

Trigo-Gonzalez Action to Zurich for coverage under one or more of the Zurich Policies.

         45.       Zurich advised the Santander Defendants that Zurich reserved its rights with

respect to the FINRA Arbitrations, the AWC and the Trigo-Gonzalez Action.

         46.       On March 3, 2016, Zurich advised the Santander Defendants that no coverage was

available for the AWC.

         47.       On May 3, 2017, Zurich advised the Santander Defendants that all of the FINRA

Arbitrations, AWC and Trigo-Gonzalez Action involved the same Wrongful Acts and/or

Interrelated Wrongful Acts and were thus a single Loss and Claim first made during the Policy

Period of the 2013-2014 BanCorp Policy.

         48.       On November 30, 2017, the Santander Defendants provided notice to Zurich of

the Ponsa-Rabell Action and sought coverage under the BanCorp Renewal Policy in effect for

the Policy Period of July 1, 2017 to July 1, 2018.



                                                   11
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 12 of 17




          49.      On April 18, 2018, Zurich advised the Santander Defendants that the Ponsa-

Rabell Action was part of the single Claim consisting of the FINRA Arbitrations, AWC and

Trigo-Gonzalez Action and first made during the Policy Period of the 2013-2014 BanCorp

Policy and that no coverage was available for that case under the 2017-2018 BanCorp Renewal

Policy.

          50.      Beginning in October 2017, Steadfast paid under the 2013-2014 BanCorp Policy

Defense Costs incurred by the Santander Defendants in connection with the FINRA Arbitrations

in excess of the $500,000 Retention. In total, Steadfast paid $15 million in Defense Costs and

exhausted the full Limit of Liability applicable to the single Claim and single Loss consisting of

the FINRA Arbitrations, AWC, Trigo-Gonzalez Action and Ponsa-Rabell Action.

          51.      On February 18, 2020, Zurich advised the Santander Defendants that the full $15

million limit of liability under the 2013-2014 BanCorp Policy had been exhausted by payment of

Defense Costs, and that Zurich would not be paying or advancing any additional amounts in

connection with any of the FINRA Matters, and that Zurich would not provide coverage under

any of the other Zurich Policies in connection with the FINRA Matters.

          52.      The Santander Defendants have disputed Zurich’s coverage position and have

taken the position that the FINRA Matters are covered and Zurich has an obligation to pay Loss

for the FINRA Matters under certain of the Zurich Policies other than the 2013-2014 BanCorp

Policy.

          53.      An actual and justiciable case or controversy exists between the parties regarding

the rights and obligations of the parties under the Zurich Policies with respect to the FINRA

Matters.




                                                   12
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 13 of 17




                                     FIRST CAUSE OF ACTION
                                       (Declaratory Judgment)


         54.       Zurich repeats and realleges paragraphs 1 through 53 as if fully set forth herein.

         55.       The Insuring Clause of the 2013-2014 BanCorp Policy provides:

                   The Company Shall pay “Loss” on behalf of the “Insured” that the
                   “Insured” becomes legally obligated to pay as a result of any ‘Claim’
                   first made against the “Insured” during the “Policy Period,” or, if
                   purchased, during the Extended Reporting Period, for a “Wrongful
                   Act” of an “Insured” or of any person for whose “Wrongful Act” the
                   “Insured” is legally responsible, but only if such “Wrongful Act”
                   occurs: (1) prior to or during the “Policy Period,” and (2) solely in
                   the rendering of or failure to render “Professional Services” to
                   others.

         56.       The 2013-2014 BanCorp Policy defines the term “Claim” to include “a judicial

proceeding in a court or an administrative proceeding in which money damages are sought” and

“an arbitration proceeding … in which money damages are sought.”

         57.       The 2013-2014 BanCorp Policy defines the term “Wrongful Act” as follows:

                   “Wrongful Act” means any act, error or omission actually or
                   allegedly committed or attempted solely in the rendering of or
                   failure to render “Professional Services” to a client of the “Named
                   Insured” or a “Subsidiary,” and includes “Interrelated Wrongful
                   Acts.”

         58.       The 2013-2014 BanCorp Policy defines the term “Interrelated Wrongful Acts” as

follows:

                   all “Wrongful Acts” that have as a common nexus any fact,
                   circumstance, situation, event, transaction, cause or series of
                   causally connected facts, circumstances, situations, events,
                   transactions or causes. All “Wrongful Acts” that are asserted in any
                   single “Claim” shall be considered "Interrelated Wrongful Acts."
                   All "Claims" that allege “Wrongful Acts” that are the same as,
                   related to, arise out of, or are in any way connected to “Wrongful
                   Acts” alleged or contained in any other “Claim” shall also be
                   considered “Interrelated Wrongful Acts.”

         59.       Section V.A of the 2013-2014 BanCorp Policy provides as follows:

                                                    13
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 14 of 17




                   For the purposes of this policy, all “Loss” arising out of the same
                   “Wrongful Act” and all “Interrelated Wrongful Acts” of any
                   “Insured” shall be deemed one “Loss,” and such “Loss” shall be
                   deemed to have originated in the earliest "Policy Period" in which a
                   “Claim” is first made against any “Insured” alleging any such
                   “Wrongful Act” or “Interrelated Wrongful Acts.”

                   The Company's maximum liability for all “Loss” on account of all
                   “Claims” first made during the “Policy Period” shall be the Limit of
                   Liability for each “Policy Period” set forth in Item 2. of the
                   Declarations.

                   The Company's liability hereunder shall apply only to that part of
                   each “Loss” that is excess of the Retention set forth in Item 4. of the
                   Declarations. The Retention shall be borne by the “Insured” and
                   remain uninsured and at its own risk. “Defense Costs” are subject to
                   the Retention.

         60.       The Single Claim Aggregate Limit Endorsement (the “Single Claim

Endorsement”) attached to and made part of the 2013-2014 BanCorp Policy and the other Zurich

Policies provides as follows:

                   If a “Single Claim” is covered in whole or in part under more than
                   one policy of the “Santander Program”:

                   A.     the maximum liability for such “Single Claim” shall be the
                          “Single Claim Aggregate Limit of Liability”; and
                   B.     the applicable Retention under each such policy shall be
                          applied with respect to coverage for such “Single Claim”
                          under such policy.

                   This Endorsement creates a sublimit which further limits and does
                   not increase the maximum liability of “Zurich” under the “Santander
                   Program”.

         61.       The Single Claim Endorsement defines the term “Single Claim” as follows:

                   “Single Claim” means all losses or claims resulting from or arising
                   from:

                   1.     the same originating cause, event or occurrence;
                   2.     the same or essentially the same act, error, omission,
                          negligence, breach of duty or dispute; or



                                                     14
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 15 of 17




                   3.     any acts, errors, omissions, negligence, breaches of duty or
                          disputes that have as a common nexus any fact,
                          circumstance, situation, event, transaction or cause or series
                          of causally connected facts, circumstances, situations,
                          events, transactions or causes;

                   irrespective of the number of individual claims that may contribute
                   to such losses or claims and also irrespective of whether the losses
                   or claims involve the same or different claimants, insureds or legal
                   causes of action;

         62.       The “Single Claim Aggregate Limit of Liability” is defined to mean “the amount

of the largest aggregate limit of liability of any one applicable primary and excess Policy(ies) of

the ‘Santander Program’ for any single ‘Insured.’”

         63.       The FINRA Arbitrations, AWC, Trigo-Gonzalez Action and Ponsa-Rabell Action

allege the same Wrongful Acts and/or Interrelated Wrongful Acts and all Loss arising out of the

FINRA Arbitrations, AWC, Trigo-Gonzalez Action and Ponsa-Rabell Action constitute one Loss

under the 2013-2014 BanCorp Policy.

         64.       Moreover, the FINRA Arbitrations, AWC, Trigo-Gonzalez Action and Ponsa-

Rabell Action are a single Claim as defined in the Zurich Policies and that the single Claim is

subject to the limit of liability under the 2013-2014 BanCorp Policy.

         65.       Based on the foregoing, Zurich is entitled to a declaration that by paying the $15

million limit of liability of the 2013-2014 BanCorp Policy, Zurich has satisfied all of its

obligations to the Santander Defendants in connection with the FINRA Arbitrations, AWC,

Trigo-Gonzalez Action and Ponsa-Rabell Action and Zurich has no obligation to pay any further

amounts in connection with those matters or provide any coverage for those matters under any of

the Zurich Policies.




                                                    15
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 16 of 17




         WHEREFORE, Zurich demands judgment as follows:
         a.        On the First Cause of Action, for a judgment declaring that by paying the $15

million limit of liability of the 2013-2014 BanCorp Policy, Zurich has satisfied all of its

obligations to the Santander Defendants in connection with the FINRA Arbitrations, AWC,

Trigo-Gonzalez Action and Ponsa-Rabell Action and Zurich has no obligation to pay any further

amounts in connection with those matters or provide any coverage for those matters under any of

the Zurich Policies; and

         b.        For costs and attorneys’ fees; and

         c.        For such other and further relief as the Court deems just and proper.

         In San Juan, Puerto Rico, this 23rd day of November, 2020.


                                                   Respectfully submitted,

                                                   S/ FRANCISCO E. COLÓN-RAMÍREZ
                                                   FRANCISCO E. COLÓN-RAMÍREZ
                                                   USDC PR Bar No.: 210510
                                                   fecolon@colonramirez.com
                                                   COLÓN RAMIREZ LLC
                                                   Street: 1225 Ponce de León Ave.
                                                           VIG Tower Suite 1503
                                                            San Juan, PR 00907
                                                    Postal: PO Box 361920
                                                            San Juan, PR 00936-1920
                                                   Tel. 1 888-760-1077
                                                   Fax 1 305-507-1920


                                                   and




                                                    16
4835-3788-2578.3
           Case 3:20-cv-01665-RAM Document 1 Filed 11/23/20 Page 17 of 17



                                          ROPERS MAJESKI PC
                                          Andrew L. Margulis (pro hac vice forthcoming)
                                          Amber W. Locklear (pro hac vice forthcoming)
                                          750 Third Avenue, 25th Floor
                                          New York, NY 10017
                                          Phone: 212-668-5927
                                          Fax:    212-668-5929
                                          andrew.margulis@ropers.com
                                          amber.locklear@ropers.com



                                          Attorneys for Plaintiffs
                                          STEADFAST INSURANCE COMPANY and
                                          ZURICH AMERICAN INSURANCE COMPANY




                                         17
4835-3788-2578.3
